  8:17-cr-00336-RFR-SMB Doc # 198 Filed: 04/13/21 Page 1 of 2 - Page ID # 541




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                8:17CR336

       v.
                                                                 ORDER
COLTER KEFFER,

                     Defendant.


      This matter is before the Court on defendant Colter Keffer’s (“Keffer”) pro se
Emergency Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)
and for Appointment of Counsel (Filing No. 197). Section 3582(c)(1)(A)(i) authorizes
Keffer to move the Court to “reduce [his] term of imprisonment” for “extraordinary and
compelling reasons” thirty days after the warden of the facility where he is incarcerated
receives a request to file such a motion on his behalf. Having reviewed Keffer’s motion,
the Court finds Keffer has potentially raised a colorable claim under § 3582(c)(1)(A)(i).
The Court further finds that appointing counsel to represent Keffer will help the Court
determine whether Keffer is entitled to a sentence reduction. Therefore,

      IT IS ORDERED:
      1.     The Federal Public Defender for the District of Nebraska is appointed to
             represent Keffer for the limited purpose of determining whether there are
             extraordinary and compelling reasons to reduce his term of imprisonment.
      2.     In the event the Federal Public Defender should decline this appointment
             because of a conflict of interest or on the basis of the Amended Criminal
             Justice Act Plan, the Federal Public Defender shall provide the Court with a
             draft appointment order (CJA Form 20) bearing the name and other
             identifying information of the CJA Panel attorney identified in accordance
             with the Amended Criminal Justice Act Plan for this district.
      3.     If upon review the Federal Public Defender should conclude that Keffer’s
             motion is frivolous, the Federal Public Defender may move to withdraw as
             counsel.
8:17-cr-00336-RFR-SMB Doc # 198 Filed: 04/13/21 Page 2 of 2 - Page ID # 542




    4.    The U.S. Probation and Pretrial Services Office is directed to investigate
          Keffer’s compassionate-release request and promptly file under seal a report
          on that investigation.
    5.    The probation office is authorized to disclose Presentence Investigation
          Reports to the Federal Public Defender and the United States Attorney for
          the purpose of evaluating the motion. Keffer’s counsel shall provide the
          Presentence Investigation Report to any subsequently appointed or retained
          counsel. In accordance with the policy of the Federal Bureau of Prisons, no
          Presentence Investigation Report shall be provided to inmates.
    6.    The government and Keffer’s counsel shall each file within ten days of the
          probation office filing its investigation report a brief addressing Keffer’s
          request for sentencing relief and provide any evidence necessary to the
          Court’s disposition of his motion. Absent an extension, the motion shall be
          deemed fully briefed and submitted as of that date.

          Dated this 13th day of April 2021.

                                               BY THE COURT:



                                               Robert F. Rossiter, Jr.
                                               United States District Judge




                                        2
